UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6672



JAMES NELSON,

                                            Plaintiff - Appellant,

          versus

PHYLLISS HOPKINS, Deputy Warden of Operations,

                                             Defendant - Appellee.



                            No. 95-7611



JAMES NELSON,

                                            Plaintiff - Appellant,

          versus

PHYLLISS HOPKINS, Deputy Warden of Operations,

                                             Defendant - Appellee.




Appeals from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-94-2217-2-18-AJ)

Submitted:   November 28, 1995         Decided:     February 13, 1996
Before HALL, MURNAGHAN, and WILKINS, Circuit Judges.

No. 95-6672 dismissed and No. 95-7611 affirmed by unpublished per
curiam opinion.


James Nelson, Appellant Pro Se.      Sandra J. Senn, STUCKEY &
KOBROVSKY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1988) complaint and denying his

motion to amend his complaint. We dismiss as interlocutory Appel-

lant's first appeal of the district court's denial of his motion to

amend his complaint. (No. 95-6672). In Appellant's second appeal
(No. 95-7611), we have reviewed the record and the district court's

opinions accepting the magistrate judge's recommendations and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Nelson v. Hopkins, No. CA-94-2217-2-18-AJ (D.S.C.
Mar. 28, 1995; Sept. 29, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                    No. 95-6672 - DISMISSED

                                    No. 95-7611 - AFFIRMED




                                3